DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 17, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 18, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 19, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘an attachment products’ is indefinite as the term ‘an’ appears to indicate a singular product.
Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1).
With regard to Claims 1 and 11, Mueller et al disclose a composition comprising an
oxidizing compound that is hydrogen peroxide, cetearyl alcohol and a non — ionic surfactant that is ceteareth — 20 (paragraph 0179); an anionic surfactant is also disclosed (paragraph 0087); the composition is filled into a sachet, therefore a package, comprising a film comprising a barrier layer comprising a 100 micron thick layer of silicon dioxide, deposited onto a layer of
polyethylene terephthalate having a thickness of 12 micron, and a first layer comprising
ORMOCER that is 3g/m2 and a second layer of polypropylene that is 70 micron (paragraph
0178); the composition and sachet are a cosmetic product for modifying a natural color of
keratinous fibers (paragraph 0023). Mueller et al do not explicitly disclose a first layer
comprising polyethylene terephthalate. However, the first layer additionally comprises an
organic polymer in order to, for example, bring about a better gluing of layers (paragraph 0152).
It would have been obvious for one of ordinary skill in the art to provide for a first layer
comprising polyethylene terephthalate, in order to provide for gluing between the first layer and
the silicon dioxide that is similar to the gluing between the silicon dioxide and the polyethylene
terephthalate of the barrier layer.
With regard to Claim 2, the amount of the first layer that is disclosed is identical to the

barrier layer is therefore disclosed.
With regard to Claim 3, the film is therefore identical to the claimed film, or alternatively
to the film disclosed in paragraph 0104 of the instant specification, except that the thickness of
the polyethylene terephthalate of the barrier layer is 12 micron instead of 40 micron. The claimed
oxygen transmission rate and vapor permeability would therefore be obtained.
With regard to Claim 4, the claimed adhesive strength and seal strength would therefore
be obtained.
With regard to Claim 5, a barrier layer that is between the first and second layers is not
disclosed by Mueller et al. However, because the first and second layers and barrier layers are
disclosed, it would have been obvious for one of ordinary skill in the art to provide, alternatively,
for a barrier layer that is between the first and second layers.
With regard to Claim 6, the composition has a pH value of preferably between 7 and 11
(paragraph 0175). It would have been obvious for one of ordinary skill in the art to provide for a
pH value of about 1.5 to about 5.0 as a pH value of preferably between 7 and 11 is disclosed.
With regard to Claim 7, the amount of hydrogen peroxide is 12.0% by weight of the
composition (paragraph 0178).
With regard to Claim 8, the amount of cetearyl alcohol is 3.4% by weight of the
composition (paragraph 0178).
With regard to Claim 9, the amount of nonionic surfactant is 1 to 15% by weight
(paragraph 0091). Although the disclosed range of amount is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that

With regard to Claim 10, the amount of anionic surfactant is 1 to 15% by weight
(paragraph 0091). Although the disclosed range of amount is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claims 12 — 16, the thickness of the second layer is 2.5 to 50 micron
(paragraph 0131). Although the disclosed range of thickness is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claim 17, additional alcohols are disclosed (paragraph 0085).

8. 	Claims 18 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1) in view of Kerl et al (U.S. Patent No. 10,080,716 B2).
Mueller et al disclose a composition as discussed above. With regard to Claims 18 – 20, Mueller et al fail to disclose an anionic surfactant comprising sodium cetaryl sulfate and a non — ionic surfactant that is an attachment product of 40 moles of ethylene oxide to castor oil.
Kerl et al teach a cosmetic composition (column 17, lines 50 — 55) comprising sodium
cetaryl sulfate and an attachment product of 40 moles of ethylene oxide to castor oil (PEG 40
castor oil; column 18, lines 30 — 45) for the purpose of providing increased nourishment to
keratin fibers (column 1, lines 12 — 16).

anionic surfactant comprising sodium cetaryl sulfate and a non — ionic surfactant that is an
attachment product of 40 moles of ethylene oxide to castor oil in order to obtain increased
nourishment to keratin fibers as taught by Keri et al.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 17, 35 U.S.C. 112, second paragraph rejection of Claim 18 and 35 U.S.C. 112, second paragraph rejection of Claim 19, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 17 as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1) and 35 U.S.C. 103(a) rejection of Claims 18 – 20 as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1) in view of Kerl et al (U.S. Patent No. 10,080,716 B2), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated September 1, 2021, that it is stated in paragraphs 0114 – 0117 of Mueller et al that the first layer comprises polypropylene and does not comprise polyethylene terephthalate.
However, polyethylene terephthalate is a polyester, and paragraph 0115 states that the first layer is alternatively polyester. Furthermore, because the previous Action does not cite paragraphs 0114 – 0117, the previous Action does not state that the layer referred to in the previous Action as the ‘first layer’ is the necessarily the same layer referred to as the ‘first layer’ .


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782